 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Krebs School Foundation, Inc. and Local 925,Service Employees International Union, AFL-CIO,Petitioner. Case I RC 15869July 18, 1979DECISION AND DIRECTION OF ELECTION.BY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDAI.EUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Patricia W. Kieval.Following the hearing and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations, Series 8, as amended, and by directionof the Regional Director for Region I, this case wastransferred to the National Labor Relations Boardfor decision. Thereafter, the Employer and the Peti-tioner filed briefs.Pursuant to the provisions of Section 3(b) of' theNational Labor Relations Act as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed. TheBoard has considered the entire record in this pro-ceeding, including the briefs of the parties, andhereby finds as follows:1. Employer, The Krebs School Foundation, Inc.,is a private nonprofit corporation operating under thelaws of the Commonwealth of Massachusetts. It isengaged in providing educational services to approxi-mately 118 special needs children between the ages of6 and 14 who are slow learners and unable to func-tion properly in a normal classroom. The school isoperated on a year-round daytime basis with classesheld from 8:30 a.m. to 3 p.m. The classes are ungrad-ed and the children are grouped together by age.Prior to 1974 approximately 50 percent of the stu-dents were privately enrolled at the school, and theothers were enrolled under state statutory provisions.Since that time private enrollment has decreased toabout 10 percent of the school student body. The ma-jority of the students are enrolled at the school andtheir tuition funded under state statutes mandatingthe provision of special education to children withphysical or mental handicaps or disabilities. Undersuch statutes the Commonwealth of Massachusettshas required the school committees of each city,town, or school district to provide this special educa-tion either through their own facilities or by contract-ing with private schools such as the Employer.The Employer contends that the Board should notassert jurisdiction over it because it is an adjunct ofthe exempt public school system and is intimatelyconnected with the exempt function of the state andlocal governments to provide special education. Insupport of this contention it presented evidence con-cerning various controls which government agenciesmaintain over its operations under chapter 766 of theapplicable state statute including, inter alia, that tu-ition rates for publicly funded students are set by theCommonwealth's rate setting commission (althoughthe Employer can charge a higher tuition to the pri-vate students): that applications for approval of a pri-vate school under chapter 766 must be renewed annu-ally: that student-teacher ratios must not exceed eightto one: that certain courses taught in public schoolsmust be taught in the private school; and that certainhealth and safety requirements must be met at thefacility.Although the evidence shows that the Employermust meet certain requirements in order to qualify forthe placement of' students under state or local publicfunding, in our opinion it does not show that theschool is an adjunct of the exempt public school sys-tem. First, it does not have to accept students referredunder chapter 766 and does, in fact, accept other stu-dents whose tuition is privately funded. Further, theevidence shows that except for setting minimum re-quirements, the government does not dictate whatphysical facilities the Employer maintains, its hoursof operation, its personnel policies, salaries, or any ofits da'v-to-da\ operations. The fact that the schoolperforms an educational function for the Common-wealth of Massachusetts which, by law, is required toguarantee an education to each child does not makethe school an adjunct of the public school system.'Nor is the Employer's contention that it is "inti-mately connected" to the state and local governmentsa ground for declining jurisdiction. As the Boardstated in Natiional Tran.sportation Service, Inc.,2it willno longer consider the so-called intimate connectiontest in ascertaining whether to assert jurisdiction overan employer. Rather, if an employer meets the defini-tion of "employer" under the Act and has sufficientcontrol over the employment conditions of its em-ployees to enable it to bargain with a labor organiza-tion as their representative, we will assert jurisdiction.The evidence here shows that the Employer hires andfires its own employees and sets their hours of work,salaries, supervision, and their other working condi-tions without outside interference. Accordingly, weconclude that the Employer retains sufficient controli Au.tin Deelopmenrtal ('enter, In., 226 NI.RB 134 (1976).2240 NLRB 565 11979).243 NLRB No. 79514 KREBS SCH't(X)I. FOt[NDAIION. IN('.over its employees to enable it to engage in collectivebargaining with a representative of its employees.The Employer further contends that the Boardshould not assert jurisdiction over it because it didnot have gross revenues of'$1 million, the Board stan-dard for assertion of jurisdiction over schools. ThePetitioner contends that the proper standard to beapplied is the $250,000 gross revenue standard that isapplied to specialized child care institutions.The students here are being given remedial instruc-tion together with individual tutorial assistance sothat they might overcome their learning problemsand perhaps be able to reenter the regular publicschool system. The classes are small, with a maximumratio of one teacher to eight students and an overallstaff-student ratio of three to one. The classes are un-graded. There is conflicting evidence as to whetherpart of the Employer's purpose is to handle emotion-ally disturbed children. It is clear that at least some ofthe students suffer from emotional problems. Others,because of perceptual deficiencies, speech problems,socialization problems, etc., have great difficultylearning in a normal classroom atmosphere. They areattending Krebs for possible correction of these prob-lems.In light of the foregoing, we find that the Employeroperates a specialized child care institution, and thatthe $250,000 gross revenue standard for the assertionof jurisdiction should be applied.3For the fiscal year ending June 30, 1978, the Em-ployer had gross revenues in the amount of $700,000,plus $20,000 in restricted contributions. Of the$700,000, $400,000 was received from various localcities and towns pursuant to chapter 766: $210,000was received directly from the Commonwealth ofMassachusetts pursuant to chapter 750 of the statestatute, the predecessor to chapter 766; $60,000 wasreceived from private individuals paying tuition; and$30,000 was received as a Federal grant. The Em-'Salt & Pepper Nurser3School & Kindergarten No 2. 222 NLRB 1295(1976).ployer had purchases for supplies in the amount of$30,000 and testified that less than half of this amountwent for the purchase of supplies from outside theCommonwealth of Massachusetts. Based on thesefacts we find that the Employer's operations affectcommerce within the meaning of the Act, and that itwill effectuate the purposes of the Act to assert juris-diction herein.42. The parties stipulated and we find that the Peti-tioner is a labor organization within the meaning ofSection 2(5) of the Act.3. A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1 ) and Section 2(6)and (7) of the Act.4. The parties stipulated and we find that the ap-propriate unit consists of:All full-time and regular part-time professionalemployees including teachers, tutors, specialists,librarians, and the registered nurse, and exclud-ing all other administrative staff, the president,the coordinator of special education, the directorof reading and curriculum, maintenance employ-ees, confidential employees, office clericals, sum-mer interns, substitute teachers, temporary andcasual employees, supervisors and guards as de-fined in the Act.5Accordingly, as we have determined that it is properto assert jurisdiction over the Employer's operationand no further issues remain to be resolved, we shalldirect an election in the unit found appropriateherein.[Direction of Election and Excelsior footnoteomitted from publication.]' Chairman Fanning and Member rruesdale would apply a jurisdictionalstandard of $100.000 for institutions such as the Employer here for the rea-sons set forth in Chairman Fanning's dissent in Salt & Pepper Nursenr School& Kindergarten No. 2, supra rhey find it unnecessary to reach this questionin the instant case, however, as the Employer's revenues here meet the higherstandard.' While the Petitioner originally sought to exclude the registered nursefrom the unit. in its brief to the Board it expressed the position that thatclassification should be included.51s5